DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 3/25/2020 and 9/8/2020 have been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Light emitting element; light receiving element; signal generator; waveform conversion unit; and drive unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtomo et al (EP 3064962A1).
With respect to claim 1, Ohtomo et al disclose: A light wave distance meter that irradiates a measurement object with a distance measurement light, and measures a distance to the measurement object based on a reflected distance measurement light that is the distance measurement light reflected by the measurement object [ taught by figure 1 ], comprising: a light-emitting element that emits the distance measurement light [ taught by light emitting element (11) ]; a light-receiving element that receives the reflected distance measurement light and outputs a light-receiving signal in accordance with the reflected distance measurement light [ taught by photodetection element (21) ]; a frequency conversion unit that includes a bandpass filter that allows a specific frequency band to pass, out of the light-receiving signal output from the light-receiving element [ taught by mixer (43) and band pass filter (44) in figure 2 ]; an arithmetic control unit that executes arithmetic processing to determine a distance value to the measurement object based on the signal output from the frequency conversion unit [ taught by arithmetic control unit (47) in figure 2 ]; a signal generator that generates a signal having a predetermined frequency [ taught by the reference signal generator (31) in figure 2 ]; a waveform conversion unit that generates a waveform conversion signal that is constituted of desired frequency components used for the measurement of the distance [ taught by the timing signal generator (39) in that is creates the series of rectangular pulse with a carrier frequency as shown by figures 3A-3D ]; a pulse generator that generates a pulse signal by pulsating the signal having the frequency output from the signal generator, so as to have a waveform profile of a signal constituted of desired frequency components used for the measurement of the distance, based on the signal having the frequency and the waveform conversion signal output from the waveform conversion unit [ taught by the intermittent pulse generators (35 and 36) in figure 2 ]; and a drive unit that [ taught by the driver (38) in figure 2 ].
With respect to claim 2, Ohtmo et al disclose: the signal generator generates a first modulation signal modulated by a first frequency, and a second modulation signal modulated by a second frequency which is close to the first frequency [ taught by the operation of the first and second signal generators (33 and 34 ) in figure 2 ], the pulse generator generates a first pulse modulation signal generated by pulsating the first modulation signal so as to have a waveform profile of a signal constituted of desired frequency components used for the measurement of the distance, and a second pulse modulation signal generated by pulsating the second modulation signal so as to have a waveform profile of a signal constituted of desired frequency components used for the measurement of the distance [ the switching gate (40) alternates the output of the first and second intermittent pulse generators (35 and 36) ],
the drive unit drives the light-emitting element based on the first pulse modulation signal and the second pulse modulation signal [ figure 2 shows the driver (38) receiving the output of the first a second intermittent pulse generators (35 and 36) via AND gate (37) ], and switches and emits a first distance measurement light modulated by the first frequency and a second distance measurement light modulated by the second frequency [ shown by figures 3A-3E ], the light-receiving element receives a first reflected distance measurement light corresponding to the first distance measurement light reflected by the measurement object, and a second reflected distance measurement light corresponding to the second distance measurement light reflected by the measurement object [ corresponds to precise distance value 1 and precise distance value 2 in figure 3E ], the frequency conversion unit generates a first difference frequency signal by performing frequency conversion on the first reflected distance measurement light received by the light-receiving element, and generates a second difference frequency signal that has a phase difference in accordance with the distance to the [ figure 3E shows phase difference values used by the arithmetic processing unit to determine a distance value – also see paragraphs [0062-[0068] ].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al in view of Munro (2004/0135992).
Munro teaches a system that measures distance using a burst of binary pulses.
Paragraph [0187] of Munro et al teaches “The binary burst modulation signal can be a square wave, with 50% duty factor, or pulses, where the duty factor is less than 50%. Alternate embodiments where the duty factor is greater than 50%, but less than 100% will also work. Furthermore, the individual pulses comprising the burst do not have to be binary, but can be trapezoidal, triangular, or any other profile in which the rising edges and falling edges are substantially mirror images of each other.”
As a result, the triangular waveform profiles set forth by claims 5 and 6 are explicitly suggested to a skilled artisan as useable in the device of Ohtomo et al by their known interchangeability with binary waveforms, as set forth by Munro.

The Gaussian and parabolic waveforms set forth by claims 3, 4, 9 and 10 are suggested to a skilled artisan as useable in the device of Ohtomo et al, when considered in light of paragraph [0187] of Munro, because they meet the criteria of having a profile with rising and falling edges being a mirror image of each other.
			Other Examiner Cited Prior Art
Ta et al (2020/0064186) – figure 16 teaches waveform shaping circuits (29) in the detection and signal processing end of a distance measuring device.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645